                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 1 of 15 Page ID #:371



                             1    MARTIN E. ROSEN (SBN 108998)
                                  mrosen@hinshawlaw.com
                             2    OPHIR JOHNA (SBN 228193)
                                  ojohna@hinshawlaw.com
                             3    HINSHAW & CULBERTSON LLP
                                  350 S. Grand Avenue, Suite 3600
                             4    Los Angeles, CA 90071
                                  Telephone: 213-680-2800
                             5    Facsimile: 213-614-7399
                             6    Attorneys for Defendants
                                  Ohio National Life Assurance Corporation and
                             7    Ohio National Financial Services, Inc.
                             8
                                                       UNITED STATES DISTRICT COURT
                             9
                                                     CENTRAL DISTRICT OF CALIFORNIA
                          10

                          11      NAHID AZAMI, an individual,                      Case No. 5:19-CV-02504-JGB-SP

                          12                   Plaintiff,                          (Honorable Jesus G. Bernal)

                          13            vs.                                        STIPULATED PROTECTIVE
                                                                                   ORDER REGARDING NON-
                          14      OHIO NATIONAL LIFE ASSURANCE                     DISCLOSURE OF
                                  CORPORATION, an Ohio Corporation;                CONFIDENTIAL
                          15      OHIO NATIONAL FINANCIAL                          INFORMATION
                                  SERVICES, INC., an Ohio Corporation;
                          16      and DOES 1 through 100, inclusive,
                          17                   Defendants.                         Complaint Filed: 11/13/19

                          18
                          19
                                  1.    GENERAL
                          20
                                        A.     PURPOSES AND LIMITATIONS
                          21
                                        Discovery in this action is likely to involve production of confidential,
                          22
                                  proprietary and/or private information for which special protection from public
                          23
                                  disclosure and from use for any purpose other than prosecuting this litigation may be
                          24
                                  warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                          25
                                  the following Stipulated Protective Order. The parties acknowledge that this Order
                          26
                                  does not confer blanket protections on all disclosures or responses to discovery and
                          27
                                  that the protection it affords from public disclosure and use extends only to the limited
                          28
                                  information or items that are entitled to confidential treatment under the applicable
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                             1
    Los Angeles, CA 90071                                                                                    A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 2 of 15 Page ID #:372



                             1    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                             2    that this Stipulated Protective Order does not entitle them to file confidential
                             3    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                             4    followed and the standards that will be applied when a party seeks permission from
                             5    the court to file material under seal.
                             6          B.     GOOD CAUSE STATEMENT
                             7          This action is likely to involve personal private information, trade secrets
                             8    and/or other confidential and proprietary materials, such as underwriting guidelines,
                             9    claims manuals and procedures, etc., for which special protection from public
                          10      disclosure and from use for any purpose other than prosecution of this action is
                          11      warranted. Such confidential and proprietary materials and information consist of,
                          12      among other things, personal medical records and sensitive private information,
                          13      confidential business or financial information, information regarding confidential
                          14      business practices and procedures, or other confidential research, development, or
                          15      commercial information (including information implicating privacy rights of third
                          16      parties), information otherwise generally unavailable to the public, or which may be
                          17      privileged or otherwise protected from disclosure under state or federal statutes, court
                          18      rules, case decisions, or common law.          Accordingly, to expedite the flow of
                          19      information, to facilitate the prompt resolution of disputes over confidentiality of
                          20      discovery materials, to adequately protect information the parties are entitled to keep
                          21      confidential, to ensure that the parties are permitted reasonable necessary uses of such
                          22      material in preparation for and in the conduct of trial, to address their handling at the
                          23      end of the litigation, and serve the ends of justice, a protective order for such
                          24      information is justified in this matter. It is the intent of the parties that information
                          25      will not be designated as confidential for tactical reasons and that nothing be so
                          26      designated without a good faith belief that it has been maintained in a confidential,
                          27      non-public manner, and there is good cause why it should not be part of the public
                          28      record of this case.
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                             2
    Los Angeles, CA 90071                                                                                    A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 3 of 15 Page ID #:373



                             1    2.    DEFINITIONS
                             2          2.1    Action: this pending federal lawsuit.
                             3          2.2    Challenging Party: a Party or Non-Party that challenges the designation
                             4    of information or items under this Order.
                             5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                             6    how it is generated, stored or maintained) or tangible things that qualify for protection
                             7    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                             8    Cause Statement.
                             9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                          10      support staff).
                          11            2.5    Designating Party: a Party or Non-Party that designates information or
                          12      items that it produces in disclosures or in responses to discovery as
                          13      “CONFIDENTIAL.”
                          14            2.6    Disclosure or Discovery Material: all items or information, regardless
                          15      of the medium or manner in which it is generated, stored, or maintained (including,
                          16      among other things, testimony, transcripts, and tangible things), that are produced or
                          17      generated in disclosures or responses to discovery in this matter.
                          18            2.7    Expert: a person with specialized knowledge or experience in a matter
                          19      pertinent to the litigation who has been retained by a Party or its counsel to serve as
                          20      an expert witness or as a consultant in this Action.
                          21            2.8    House Counsel: attorneys who are employees of a party to this Action.
                          22      House Counsel does not include Outside Counsel of Record or any other outside
                          23      counsel.
                          24            2.9    Non-Party: any natural person, partnership, corporation, association or
                          25      other legal entity not named as a Party to this action.
                          26            2.10 Outside Counsel of Record: attorneys who are not employees of a party
                          27      to this Action but are retained to represent or advise a party to this Action and have
                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                              3
    Los Angeles, CA 90071                                                                                    A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 4 of 15 Page ID #:374



                             1    appeared in this Action on behalf of that party or are affiliated with a law firm that
                             2    has appeared on behalf of that party, and includes support staff.
                             3          2.11 Party: any party to this Action, including all of its officers, directors,
                             4    employees, consultants, retained experts, and Outside Counsel of Record (and their
                             5    support staffs).
                             6          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                             7    Discovery Material in this Action.
                             8          2.13 Professional Vendors: persons or entities that provide litigation support
                             9    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          10      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          11      and their employees and subcontractors.
                          12            2.14 Protected Material:       any Disclosure or Discovery Material that is
                          13      designated as “CONFIDENTIAL.”
                          14            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                          15      from a Producing Party.
                          16

                          17      3.    SCOPE
                          18            The protections conferred by this Stipulation and Order cover not only
                          19      Protected Material (as defined above), but also (1) any information copied or extracted
                          20      from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                          21      Protected Material; and (3) any testimony, conversations, or presentations by Parties
                          22      or their Counsel that might reveal Protected Material.
                          23            Any use of Protected Material at trial shall be governed by the orders of the
                          24      trial judge. This Order does not govern the use of Protected Material at trial.
                          25

                          26      4.    DURATION
                          27            Even after final disposition of this litigation, the confidentiality obligations
                          28      imposed by this Order shall remain in effect until a Designating Party agrees
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                             4
    Los Angeles, CA 90071                                                                                   A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 5 of 15 Page ID #:375



                             1    otherwise in writing or a court order otherwise directs. Final disposition shall be
                             2    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                             3    or without prejudice; and (2) final judgment herein after the completion and
                             4    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                             5    including the time limits for filing any motions or applications for extension of time
                             6    pursuant to applicable law.
                             7

                             8    5.    DESIGNATING PROTECTED MATERIAL
                             9          5.1       Exercise of Restraint and Care in Designating Material for Protection.
                          10      Each Party or Non-Party that designates information or items for protection under this
                          11      Order must take care to limit any such designation to specific material that qualifies
                          12      under the appropriate standards. The Designating Party must designate for protection
                          13      only those parts of material, documents, items or oral or written communications that
                          14      qualify so that other portions of the material, documents, items, or communications
                          15      for which protection is not warranted are not swept unjustifiably within the ambit of
                          16      this Order.
                          17            Mass, indiscriminate or routinized designations are prohibited. Designations
                          18      that are shown to be clearly unjustified or that have been made for an improper
                          19      purpose (e.g., to unnecessarily encumber the case development process or to impose
                          20      unnecessary expenses and burdens on other parties) may expose the Designating Party
                          21      to sanctions.
                          22            If it comes to a Designating Party’s attention that information or items that it
                          23      designated for protection do not qualify for protection, that Designating Party must
                          24      promptly notify all other Parties that it is withdrawing the inapplicable designation.
                          25            5.2       Manner and Timing of Designations. Except as otherwise provided in
                          26      this Order, or as to subpoenaed personal medical records and sensitive private
                          27      information designated as “CONFIDENTIAL” within 15 days of the production of
                          28      such records, or as otherwise stipulated or ordered, Disclosure or Discovery Material
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                              5
    Los Angeles, CA 90071                                                                                   A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 6 of 15 Page ID #:376



                             1    that qualifies for protection under this Order must be clearly so designated before the
                             2    material is disclosed or produced.
                             3          Designation in conformity with this Order requires:
                             4          (a) for information in documentary form (e.g., paper or electronic documents,
                             5    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                             6    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                             7    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                             8    portion of the material on a page qualifies for protection, the Producing Party also
                             9    must clearly identify the protected portion(s) (e.g., by making appropriate markings
                          10      in the margins).
                          11            A Party or Non-Party that makes original documents available for inspection
                          12      need not designate them for protection until after the inspecting Party has indicated
                          13      which documents it would like copied and produced. During the inspection and
                          14      before the designation, all of the material made available for inspection shall be
                          15      deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                          16      it wants copied and produced, the Producing Party must determine which documents,
                          17      or portions thereof, qualify for protection under this Order. Then, before producing
                          18      the specified documents, the Producing Party must affix the “CONFIDENTIAL
                          19      legend” to each page that contains Protected Material. If only a portion or portions
                          20      of the material on a page qualifies for protection, the Producing Party also must clearly
                          21      identify the protected portion(s) (e.g., by making appropriate markings in the
                          22      margins).
                          23            For subpoenaed personal medical records which one party believes contain
                          24      sensitive private information, that party shall designate as “CONFIDENTIAL” the
                          25      specific records within 15 days of the production by letter to opposing counsel. This
                          26      designation of such personal medical records as “CONFIDENTIAL” is without
                          27      prejudice to the opposing party objecting to such designation.
                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                              6
    Los Angeles, CA 90071                                                                                     A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 7 of 15 Page ID #:377



                             1          (b) for testimony given in depositions, that the Designating Party identify the
                             2    Disclosure or Discovery Material on the record or within thirty (30) days after
                             3    delivery of the deposition transcript by the court reporter.
                             4          (c) for information produced in some form other than documentary and for any
                             5    other tangible items, that the Producing Party affix in a prominent place on the exterior
                             6    of the container or containers in which the information is stored the legend
                             7    “CONFIDENTIAL.” If only a portion or portions of the information warrants
                             8    protection, the Producing Party, to the extent practicable, shall identify the protected
                             9    portion(s).
                          10            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          11      failure to designate qualified information or items does not, standing alone, waive the
                          12      Designating Party’s right to secure protection under this Order for such material.
                          13      Upon timely correction of a designation, the Receiving Party must make reasonable
                          14      efforts to assure that the material is treated in accordance with the provisions of this
                          15      Order.
                          16

                          17      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          18            6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
                          19      designation of confidentiality at any time that is consistent with the Court’s
                          20      Scheduling Order.
                          21            6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                          22      resolution process under Local Rule 37.1 et seq.
                          23            6.3     The burden of persuasion in any such challenge proceeding shall be on
                          24      the Designating Party. Frivolous challenges, and those made for an improper purpose
                          25      (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                          26      expose the Challenging Party to sanctions. Unless the Designating Party has waived
                          27      or withdrawn the confidentiality designation, all parties shall continue to afford the
                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                             7
    Los Angeles, CA 90071                                                                                    A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 8 of 15 Page ID #:378



                             1    material in question the level of protection to which it is entitled under the Producing
                             2    Party’s designation until the Court rules on the challenge.
                             3

                             4    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                             5          7.1    Basic Principles. A Receiving Party may use Protected Material that is
                             6    disclosed or produced by another Party or by a Non-Party in connection with this
                             7    Action only for prosecuting, defending or attempting to settle this Action. Such
                             8    Protected Material may be disclosed only to the categories of persons and under the
                             9    conditions described in this Order. When the Action has been terminated, a Receiving
                          10      Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                          11            Protected Material must be stored and maintained by a Receiving Party at a
                          12      location and in a secure manner that ensures that access is limited to the persons
                          13      authorized under this Order.
                          14            7.2    Disclosure of “CONFIDENTIAL” Information or Items.                     Unless
                          15      otherwise ordered by the court or permitted in writing by the Designating Party, a
                          16      Receiving    Party    may      disclose   any    information   or    item     designated
                          17      “CONFIDENTIAL” only to:
                          18            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                          19      employees of said Outside Counsel of Record to whom it is reasonably necessary to
                          20      disclose the information for this Action;
                          21            (b) the officers, directors, and employees (including House Counsel), if any,
                          22      of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                          23            (c)   Experts (as defined in this Order) of the Receiving Party to whom
                          24      disclosure is reasonably necessary for this Action and who have signed the
                          25      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          26            (d) the court and its personnel;
                          27            (e) court reporters and their staff;
                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                               8
    Los Angeles, CA 90071                                                                                     A4304\306088026.v1
         213-680-2800
                     Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 9 of 15 Page ID #:379



                             1          (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                             2    to whom disclosure is reasonably necessary for this Action and who have signed the
                             3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             4          (g) the author or recipient of a document containing the information or a
                             5    custodian or other person who otherwise possessed or knew the information;
                             6          (h) during their depositions, witnesses, and attorneys for witnesses, in the
                             7    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                             8    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                             9    not be permitted to keep any confidential information unless they sign the
                          10      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                          11      agreed by the Designating Party or ordered by the court. Pages of transcribed
                          12      deposition testimony or exhibits to depositions that reveal Protected Material may be
                          13      separately bound by the court reporter and may not be disclosed to anyone except as
                          14      permitted under this Stipulated Protective Order; and
                          15            (i) any mediator or settlement officer, and their supporting personnel, mutually
                          16      agreed upon by any of the parties engaged in settlement discussions.
                          17

                          18      8.    PROTECTED           MATERIAL            SUBPOENAED          OR      ORDERED
                          19            PRODUCED IN OTHER LITIGATION
                          20            If a Party is served with a subpoena or a court order issued in other litigation
                          21      that compels disclosure of any information or items designated in this Action as
                          22      “CONFIDENTIAL,” that Party must:
                          23            (a) promptly notify in writing the Designating Party. Such notification shall
                          24      include a copy of the subpoena or court order;
                          25            (b) promptly notify in writing the party who caused the subpoena or order to
                          26      issue in the other litigation that some or all of the material covered by the subpoena
                          27      or order is subject to this Protective Order. Such notification shall include a copy of
                          28      this Stipulated Protective Order; and
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                            9
    Los Angeles, CA 90071                                                                                   A4304\306088026.v1
         213-680-2800
                    Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 10 of 15 Page ID #:380



                             1          (c) cooperate with respect to all reasonable procedures sought to be pursued
                             2    by the Designating Party whose Protected Material may be affected.
                             3          If the Designating Party timely seeks a protective order, the Party served with
                             4    the subpoena or court order shall not produce any information designated in this action
                             5    as “CONFIDENTIAL” before a determination by the court from which the subpoena
                             6    or order issued, unless the Party has obtained the Designating Party’s permission. The
                             7    Designating Party shall bear the burden and expense of seeking protection in that court
                             8    of its confidential material and nothing in these provisions should be construed as
                             9    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                          10      directive from another court.
                          11

                          12      9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          13            PRODUCED IN THIS LITIGATION
                          14            (a) The terms of this Order are applicable to information produced by a Non-
                          15      Party in this Action and designated as “CONFIDENTIAL.” Such information
                          16      produced by Non-Parties in connection with this litigation is protected by the
                          17      remedies and relief provided by this Order. Nothing in these provisions should be
                          18      construed as prohibiting a Non-Party from seeking additional protections.
                          19            (b) In the event that a Party is required, by a valid discovery request, to produce
                          20      a Non-Party’s confidential information in its possession, and the Party is subject to an
                          21      agreement with the Non-Party not to produce the Non-Party’s confidential
                          22      information, then the Party shall:
                          23            (1) promptly notify in writing the Requesting Party and the Non-Party that
                          24      some or all of the information requested is subject to a confidentiality agreement with
                          25      a Non-Party;
                          26            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                          27      Order in this Action, the relevant discovery request(s), and a reasonably specific
                          28      description of the information requested; and
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                            10
    Los Angeles, CA 90071                                                                                    A4304\306088026.v1
         213-680-2800
                    Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 11 of 15 Page ID #:381



                             1          (3) make the information requested available for inspection by the Non-Party,
                             2    if requested.
                             3          (c) If the Non-Party fails to seek a protective order from this court within 14
                             4    days of receiving the notice and accompanying information, the Receiving Party may
                             5    produce the Non-Party’s confidential information responsive to the discovery request.
                             6    If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                             7    any information in its possession or control that is subject to the confidentiality
                             8    agreement with the Non-Party before a determination by the court. Absent a court
                             9    order to the contrary, the Non-Party shall bear the burden and expense of seeking
                          10      protection in this court of its Protected Material.
                          11

                          12      10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          14      Protected Material to any person or in any circumstance not authorized under this
                          15      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                          16      writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                          17      to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                          18      persons to whom unauthorized disclosures were made of all the terms of this Order,
                          19      and (d) request such person or persons to execute the “Acknowledgment and
                          20      Agreement to Be Bound” that is attached hereto as Exhibit A.
                          21

                          22      11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          23            PROTECTED MATERIAL
                          24            When a Producing Party gives notice to Receiving Parties that certain
                          25      inadvertently produced material is subject to a claim of privilege or other protection,
                          26      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          27      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                             11
    Los Angeles, CA 90071                                                                                   A4304\306088026.v1
         213-680-2800
                    Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 12 of 15 Page ID #:382



                             1    may be established in an e-discovery order that provides for production without prior
                             2    privilege review.
                             3

                             4    12.   MISCELLANEOUS
                             5          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                             6    person to seek its modification by the Court in the future.
                             7          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                             8    Protective Order, no Party waives any right it otherwise would have to object to
                             9    disclosing or producing any information or item on any ground not addressed in this
                          10      Stipulated Protective Order. Similarly, no Party waives any right to object on any
                          11      ground to use in evidence of any of the material covered by this Protective Order.
                          12            12.3 Filing Protected Material. A Party that seeks to file under seal any
                          13      Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                          14      only be filed under seal pursuant to a court order authorizing the sealing of the specific
                          15      Protected Material at issue. If a Party’s request to file Protected Material under seal
                          16      is denied by the court, then the Receiving Party may file the information in the public
                          17      record unless otherwise instructed by the court.
                          18
                          19      13.   FINAL DISPOSITION
                          20            After the final disposition of this Action, as defined in paragraph 4, within 60
                          21      days of a written request by the Designating Party, each Receiving Party must return
                          22      all Protected Material to the Producing Party or destroy such material. As used in this
                          23      subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                          24      summaries, and any other format reproducing or capturing any of the Protected
                          25      Material. Whether the Protected Material is returned or destroyed, the Receiving
                          26      Party must submit a written certification to the Producing Party (and, if not the same
                          27      person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                          28      (by category, where appropriate) all the Protected Material that was returned or
HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                             12
    Los Angeles, CA 90071                                                                                     A4304\306088026.v1
         213-680-2800
                    Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 13 of 15 Page ID #:383



                             1    destroyed and (2) affirms that the Receiving Party has not retained any copies,
                             2    abstracts, compilations, summaries or any other format reproducing or capturing any
                             3    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                             4    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                             5    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                             6    reports, attorney work product, and consultant and expert work product, even if such
                             7    materials contain Protected Material. Any such archival copies that contain or
                             8    constitute Protected Material remain subject to this Protective Order as set forth in
                             9    Section 4 (DURATION).
                          10            14.    Any violation of this Order may be punished by appropriate measures
                          11      including, without limitation, contempt proceedings and/or monetary sanctions.
                          12

                          13      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          14

                          15      DATED: June 30, 2020                           HINSHAW & CULBERTSON LLP
                          16
                                                                         By: /s/ Ophir Johna
                          17                                                 MARTIN E. ROSEN
                                                                             OPHIR JOHNA
                          18                                                 Attorneys for Defendants
                                                                             Ohio National Life Assurance
                          19                                                 Corporation and
                                                                             Ohio National Financial Services, Inc.
                          20

                          21
                                  DATED: June 30, 2020                        SHERNOFF BIDART ECHEVERRIA
                          22                                                  LLP
                          23
                                                                         By: /s/ Steven M. Schuetze
                          24                                                 MICHAEL J. BIDART
                                                                             STEVEN M. SCHUETZE
                          25                                                 Attorneys for Plaintiff Nahid Azami

                          26

                          27

                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                            13
    Los Angeles, CA 90071                                                                                   A4304\306088026.v1
         213-680-2800
                    Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 14 of 15 Page ID #:384



                             1    DATED: June 30, 2020                       LARSON O’BRIEN LLP
                             2

                             3                                           By: /s/ Steven E. Bledsoe
                                                                             STEPHEN G. LARSON
                             4                                               STEVEN E. BLEDSOE
                                                                             Attorneys for Plaintiff Nahid Azami
                             5

                             6
                                  Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I
                             7    hereby attest that concurrence in the filing of this document and its content has been
                                  obtained by all signatories listed.
                             8

                             9
                                  DATED: June 30, 2020                          HINSHAW & CULBERTSON LLP
                          10

                          11                                             By: /s/ Ophir Johna
                                                                             MARTIN E. ROSEN
                          12                                                 OPHIR JOHNA
                                                                             Attorneys for Defendants
                          13                                                 Ohio National Life Assurance
                                                                             Corporation and
                          14                                                 Ohio National Financial Services, Inc.
                          15

                          16

                          17
                                  FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                          18
                          19
                                  DATED: July 7, 2020

                          20
                                                                                _____________________________
                          21                                                    HON. SHERI PYM
                          22                                                    United States Magistrate Judge

                          23

                          24

                          25

                          26

                          27

                          28

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                           14
    Los Angeles, CA 90071                                                                                  A4304\306088026.v1
         213-680-2800
                    Case 5:19-cv-02504-JGB-SP Document 22 Filed 07/07/20 Page 15 of 15 Page ID #:385



                             1                                         EXHIBIT A
                             2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3

                             4          I, _____________________________ [print or type full name], of
                             5    ___________________________________________________________________
                             6    [print or type full address], declare under penalty of perjury that I have read in its
                             7    entirety and understand the Stipulated Protective Order that was issued by the United
                             8    States District Court for the Central District of California on ____________ [date] in
                             9    the case of Nahid Azami v. Ohio National Life Assurance Corporation, et. al., Case
                          10      No. 5:19-CV-02504-JGB-SP. I agree to comply with and to be bound by all the terms
                          11      of this Stipulated Protective Order and I understand and acknowledge that failure to
                          12      so comply could expose me to sanctions and punishment in the nature of contempt. I
                          13      solemnly promise that I will not disclose in any manner any information or item that
                          14      is subject to this Stipulated Protective Order to any person or entity except in strict
                          15      compliance with the provisions of this Order.
                          16            I further agree to submit to the jurisdiction of the United States District Court
                          17      for the Central District of California for the purpose of enforcing the terms of this
                          18      Stipulated Protective Order, even if such enforcement proceedings occur after
                          19      termination of this action. I hereby appoint __________________________ [print or
                          20      type full name] of _____________________________________________ [print or
                          21      type full address and telephone number] as my California agent for service of process
                          22      in connection with this action or any proceedings related to enforcement of this
                          23      Stipulated Protective Order.
                          24      Date: ______________________________________
                          25      City and State where sworn and signed: ___________________________________
                          26      Printed name: _______________________________
                          27

                          28      Signature: __________________________________

HINSHAW & CULBERTSON LLP
350 S. Grand Avenue, Suite 3600
                                                                            15
    Los Angeles, CA 90071                                                                                   A4304\306088026.v1
         213-680-2800
